                               Case 18-10601-MFW         Doc 1936-3       Filed 01/04/19    Page 1 of 3



                                                              Exhibit C

         Tab            Objection                                                           Status

                   A.   Response of Luge Club Productions, Inc. to Notice of List of        The Debtors understand that Lantern is no
                        Assumed Contracts Pursuant to Sale Order [Docket No. 1488 -         longer interested in acquiring the contract(s)
                        filed September 17, 2018                                            subject to objection. Accordingly, the
                                                                                            objection is moot.
                   B.   Response and Reservation of Rights of OWN LLC to Notice of          The hearing on this matter has been
                        Filing of List of Assumed Contracts Pursuant to Sale Order          continued to February 25, 2019 at 4:00 p.m.
                        [Docket No. 1489 - filed September 17, 2018]                        (ET).

                   C.   Response and Reservation of Rights of Visiona Romantica, Inc.,      This matter is resolved, subject to the terms
                        et al., to Notice of Filing of List of Assumed Contracts Pursuant   set forth in the Stipulation Among the
                        to Sale Order [Docket No. 1490 - filed September 17, 2018]          Debtors, Lantern Entertainment LLC, and
                        [Supplemental Response at Docket No. 1561 - filed October 3,        Visiona Romantica, Inc. et al., Regarding the
                        2018]                                                               Assumption and Assignment of the Tarantino
                                                                                            Agreements (the “Stipulation”). The Court
                                                                                            entered an order approving the Stipulation at
                                                                                            Docket No. 1704.
                   D.   Response and Reservation of Rights of Plural Jempsa, S.L. in        The Debtors understand that Lantern is no
                        Response to Notice of Filing of List of Assumed Contracts           longer interested in acquiring the contract(s)
                        Pursuant to Sale Order [Docket No. 1491 - filed September 17,       subject to objection. Accordingly, the
                        2018]                                                               objection is moot.

                   E.   Limited Objection of Viacom International Inc. to Notice of         The hearing on this matter has been
                        Filing of List of Assumed Contracts [Docket No. 1493 - filed        continued to February 25, 2019 at 4:00 p.m.
                        September 17, 2018] [Objection and Reservation of Rights at         (ET).
                        Docket No. 1813 - filed December 4, 2018]

                   F.   Response and Reservation of Rights of Home Box Office, Inc. to The Debtors understand that Lantern has
                        Debtors’ Notice of Filing of List of Assumed Contracts Pursuant been in discussions with the counterparty and
                        to Sale Order [Docket No. 1494 - filed September 17, 2018]      that the objection has been resolved.



RLF1 20549387v.1
                              Case 18-10601-MFW          Doc 1936-3     Filed 01/04/19     Page 2 of 3



         Tab            Objection                                                          Status

                   G.   Response and Reservation of Rights of Turner Entertainment         The Debtors understand that Lantern has
                        Networks, Inc. to Debtors’ Notice of Filing of List of Assumed     been in discussions with the counterparty and
                        Contracts Pursuant to Sale Order [Docket No. 1495 - filed          that the objection has been resolved.
                        September 17, 2018]

                   H.   Response and Reservation of Rights of Executory Contract           The hearing on this matter has been
                        Counterparties to Notice of Filing of List of Assumed Contracts    continued to February 25, 2019 at 4:00 p.m.
                        Pursuant to Sale Order [Docket No. 1496 - filed September 17,      (ET).
                        2018]

                   I.   Limited Objection of Certain Contract Counterparties to            The hearing on this matter has been
                        Debtors’ Notice of Filing of List of Assumed Contracts Pursuant    continued to February 25, 2019 at 4:00 p.m.
                        to Sale Order and Reservation of Rights [Docket No. 1497 -         (ET).
                        filed September 17, 2018]

                   J.   Objection of Jon Gordon and Jon Gordon Productions, Inc. to        The hearing on this matter has been
                        Notice of Filing of List of Assumed Contracts Pursuant to Sale     continued to February 25, 2019 at 4:00 p.m.
                        Order; and Reservation of Rights [Docket No. 1498 - filed          (ET).
                        September 17, 2018]

                   K.   Response and Reservation of Rights of Wanda Pictures (Hong         The Debtors understand that Lantern is no
                        Kong) Co., Ltd. to Notice of Filing of List of Assumed Contracts   longer interested in acquiring the contract(s)
                        Pursuant to Sale Order [Docket No. 1499 - filed September 17,      subject to objection. Accordingly, the
                        2018]                                                              objection is moot.

                   L.   Response and Reservation of Rights of Brett Matthews to            The Debtors understand that Lantern has
                        Debtors’ Notice of Filing of List of Assumed Contracts Pursuant    been in discussions with the counterparty and
                        to Sale Order [Docket No. 1500 - filed September 17, 2018]         that Lantern is no longer interested in
                                                                                           acquiring the contract(s) subject to objection.
                                                                                           Accordingly, the objection is moot.




                                                                  2
RLF1 20549387v.1
                              Case 18-10601-MFW         Doc 1936-3      Filed 01/04/19    Page 3 of 3



         Tab            Objection                                                         Status

                   M.   Objection of Executory Contract Counterparties to Supplemental The hearing on this matter has been
                        Notice of Filing of List of Assumed Contracts Pursuant to Sale  continued to February 25, 2019 at 4:00 p.m.
                        Order [D.I. 1695]; and Reservation of Rights [Docket No. 1769 - (ET).
                        filed November 26, 2018]

                   N.   Limited Objection of Viacom International Inc. to Notice of       The hearing on this matter has been
                        Filing of List of Assumed Contracts [Docket No. 1772 - filed      continued to February 25, 2019 at 4:00 p.m.
                        November 26, 2018]; Objection and Reservation of Rights of        (ET).
                        Viacom International Inc. and its Controlled Affiliates to
                        Supplemental Notice of Filing of List of Assumed Contracts
                        [Docket No. 1812- filed December 4, 2018]

                   O.   Objection of Stephen King to Supplemental Notice of Filing of     The hearing on this matter has been
                        List of Assumed Contracts Pursuant to Sale Order [Docket No.      continued to February 25, 2019 at 4:00 p.m.
                        1808 - filed December 4, 2018]                                    (ET).

                   P.   Objection of Interested Party Studiocanal S.A.S. to Assumption    The hearing on this matter has been
                        and Assignment of Executory Contract, and Reservation of          continued to February 25, 2019 at 4:00 p.m.
                        Rights [Docket No. 1814 - filed December 4, 2018] [Declaration    (ET).
                        at Docket No. 1815 - filed December 4, 2018; SEALED Exhibit
                        A at Docket No. 1816 - filed December 4, 2018]

                   Q.   The Official Committee of Unsecured Creditors’ (I) Objection to   The hearing on this matter has been
                        Supplemental Notice of Filing of List of Assumed Contracts        continued to the special purpose hearing
                        Pursuant to Sale Order and (B) Joinder to the Motion of           scheduled for January 14, 2019 at 11:30
                        Executory Contract Counterparties for Order Confirming That       a.m. (ET).
                        Counterparties’ Agreements Have Been Designated By Lantern
                        for Assumption and Assignment [Docket No. 1771 - filed
                        November 26, 2018]




                                                                  3
RLF1 20549387v.1
